Case: 16-40148      Document: 00513868450         Page: 1    Date Filed: 02/08/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 16-40148
                                                                                  Fifth Circuit


                                  Summary Calendar                              FILED
                                                                         February 8, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

ENRIQUE CRUZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:11-CR-925-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Enrique Cruz appeals the denial of his 18 U.S.C. § 3582(c)(2) motion in
which he argued that he was entitled to a reduction of his sentence based on
Amendment 782 to the Sentencing Guidelines.                   Cruz pleaded guilty to
possession with intent to distribute 19.01 kilograms of cocaine in violation of
21 U.S.C. § 841(a)(1) and (b)(1)(A) and was sentenced to 135 months of
imprisonment. He contends that the district court denied his motion for a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40148    Document: 00513868450      Page: 2   Date Filed: 02/08/2017


                                 No. 16-40148

sentence reduction based on his prior criminal history, which included state
convictions for burglary of a habitation and driving while intoxicated.
      The district court’s decision whether to reduce a sentence under
§ 3582(c)(2) is reviewed for an abuse of discretion. United States v. Henderson,
636 F.3d 713, 717 (5th Cir. 2011). “A district court abuses its discretion if it
bases its decision on an error of law or a clearly erroneous assessment of the
evidence.” Id. (quotation marks and citation omitted).
      Even though Cruz is eligible for a sentence reduction under § 3582(c)(2),
reductions are not mandatory; instead, § 3582 merely gives the district court
discretion to reduce a sentence under limited circumstances. See United States
v. Doublin, 572 F.3d 235, 238 (5th Cir. 2009); see also U.S.S.G. § 1B1.10,
comment. (backg’d) (“The authorization of such a discretionary reduction does
not . . . entitle a defendant to a reduced term of imprisonment as a matter of
right”).
      Cruz contends that the district court’s “only cause” for denying his
motion for a sentence reduction was his prior criminal history. That contention
is refuted, however, by the language of the district court’s order, which
specifically states that the court “t[ook] into account the policy statement set
forth at USSG § 1B1.10 and the sentencing factors set forth in 18 U.S.C.
§ 3553(a), to the extent that they are applicable.”
      Further, Cruz argues that he has already been punished for his prior
convictions and that they were taken into account at his original sentencing.
Efforts to relitigate sentencing issues are not cognizable at this stage. United
States v. Hernandez, 645 F.3d 709, 712 (5th Cir. 2011); United States v. Shaw,
30 F.3d 26, 29 (5th Cir. 1994). Cruz also claims that he is not a recidivist
because he had no additional burglary or drunk driving convictions. In reality,
though, he is a recidivist; he committed the instant drug trafficking offense



                                       2
    Case: 16-40148    Document: 00513868450     Page: 3   Date Filed: 02/08/2017


                                 No. 16-40148

less than one month after being released from prison after completing his
burglary sentence.
      The denial of Cruz’s motion for a sentence reduction was not an abuse of
discretion in light of the facts of this case and the wide discretion granted to
district courts under § 3582(c)(2). The district court’s judgment is AFFIRMED.




                                       3